Title: To Alexander Hamilton from James McHenry, 31 August 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            Trenton War Dept. 31 Augt. 1799
          
          The following papers are transmitted for your information vz.*
          I have the Honour to be with great respect &c
          
            *Copy of a letter from Govr St Clair to the Secy of War dated Cincinnati 22 July 1799.
            Extract of one do to do dated Cincinnati 5 Augt 1799.
            Copy of one do from Govr St Clair to the Chiefs of the difft. Nations of Indians, on the Mississippi & Wabash—3 Augt 1799
            Copy of a letter from Jno Edgar to Govr St Clair dated Kaskaskias 1 July 1799.
            Copy of one do from Jno Hamilton to do, dated Loramies 27 July 1799
            Copy of a letter & translation from the Spanish Commdt at St Louis to John Baptiste du Coigns, an Indian Chief, at Kaskaskias, dated St Louis 20 June 1799
            Copy of a message from the Kaskaskias, Mississippi & Wabash Indians to Col Hamstramck dated Kaskasks. 19 June 1799.
          
          Majr Gen. Alexr. Hamilton
        